DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
Claim 14 discloses “….while the a user wearing the badge….”.  The word “the” should be deleted. 
Claim 18 discloses “…a member of a fire arm fire arm monitoring system”.  The fire arm has been repeated twice. One of the limitation of “fire arm” should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



       Claims 1, 2, 3,7  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sullivan et al.  (US Pub. No.: US 2015/0176937 A1). 
	Regarding claim 1, Sullivan et al. discloses a gun camera secured to a weapon (Figs. 1, 2; Para 30-31;  video camera 16 arranged to view in the direction of aim of the gun 14 and/or in the direction of the holder of the gun) , wherein the gun camera and the weapon are configured to be secured within a holster when the weapon is not in use (Fig. 2; Para 32; un is holstered; holster 30), comprising:
a processor system ( Para 33;  logic device 23 ) ;
a camera communicatively coupled to the processor system ( Para 33; The evidence-collecting device includes a number of sensors 16 (video camera), 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21).;
a wireless transceiver communicatively coupled to the processor system (Para 33; first transmitting/receiving ("T/R") device 28  ) ; and
at least one sensor ( Para 32; light sensor can detect when gun is removed from its holster 30 ) configured to detect an interior surface of the holster,

   wherein the processor system activates the camera to acquire video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster ( Para 33; claims 8, 9 ; the evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21. Video information captured by the video camera is transmitted ) .
	Regarding claim 2, Sullivan et al. discloses the gun camera of Claim 1, wherein the wireless transceiver communicates the acquired video content to a remote electronic device (  Para 33; claims 8, 9; The evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is 
	Regarding claim 3, Sullivan et al. discloses wherein the video content is communicated from the gun camera over a near-field communication system to a holster system ( Figs. 1; 2 ; para 30-34 ; wherein smartphone 10 can be part of the holster system ; The portable device communicates wirelessly, for example by Bluetooth or Wifi protocol, with an evidence-collecting device on a handgun 14.  The evidence-collecting device includes a number of sensors such as video camera 16; The portable device communicates wirelessly, for example by Bluetooth or Wifi protocol, with an evidence-collecting device on a handgun 14.) , and wherein the video content is stored into a memory medium that is coupled to the holster system (  Par 33-34; he evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10. As required, the gun related data may be stored in a data memory 21.The portable device 10 receives the gun-related data via a second T/R device 25 (for example, Bluetooth or Wifi) and a second logic device 29 and temporarily records this data in a memory 27 ) .
receives the gun-related data via a second T/R device 25 (for example, Bluetooth or Wifi) and a second logic device 29 and temporarily records this data in a memory 27; rapidly upload the video images to the central station (e.g., a police station) for immediate viewing and responsive action. ) .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al.  (US Pub. No.: US 2015/0176937 A1), in view of Siann et al. (US Pub. No.: US 2009/0189981 A1).	
	Regarding claim 4, Sullivan et al. does not disclose the gun camera of Claim 2, wherein the video content is communicated from the gun camera to a radio, and wherein the video content is communicated from the radio to the remote electronic device.
	Siann et al. discloses the gun camera of claim 2, wherein the video content is communicated from the camera to a radio, and wherein the video content is communicated from the radio to the remote electronic device ( Para 7, 8; The wireless camera can be configured to generate a video feed, operate a first radio to transmit at least a portion of the video feed over a first wireless channel, and operate a second radio in a polling mode to receive information over a second wireless channel. The base station can be configured to receive the video feed from the wireless camera. The base station can reserve the first wireless channel for the wireless camera by transmitting on the first wireless channel, wherein the base station transmits information to the wireless camera over the second wireless channel to instruct the wireless camera to transmit on the first wireless channel at a known time. The base station can be configured to process the video feed and deliver the processed video feed to a video portal for remote viewing of the video feed.  The base station can be configured to detect an availability of a wireless channel using a carrier sense multiple access/collision avoidance (CSMA/CA) protocol).
. 

Claims 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al.  (US Pub. No.: US 2015/0176937 A1), in view of Liu et al. (US Pub. No.: US 2017/0366753 A1).	
	Regarding claim 5, Sullivan et al. does not disclose the gun camera of Claim 2, wherein the video content is communicated from the gun camera to the Internet, and wherein the video content is communicated from the Internet to a cloud server with a memory that stores the received video content.
	Liu et al. discloses wherein the video content is communicated from the camera to the Internet, and wherein the video content is communicated from the Internet to a cloud server with a memory that stores the received video content (Para 42; Fig. 1; an IP camera accesses the Internet using WI-FI, and performs video capture and encoding and the like. A cloud-end server deploys, at a cloud end, videos captured by the IP camera, provides functions such as media storage, network address translation (NAT) penetration, and user authentication. With the help of the cloud-end server, a user can use a terminal (for example, a mobile client) to perform remote access control and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use internet and cloud server as disclosed in Liu et al. for the gun camera system disclosed in Sullivan in order to remotely store image data and provide additional image data storage as backup and  allow other people to review image data remotely through cloud server.

Regarding claim 6, Sullivan et al does not disclose wherein the video content is communicated from the gun camera to a WiFi hot spot, and wherein the video content is communicated from the WiFi hot spot to a cloud server with a memory that stores the received video content.
       Liu et al. discloses wherein the video content is communicated from the gun camera to a WiFi hot spot, and wherein the video content is communicated from the WiFi hot spot to a cloud server with a memory that stores the received video content (Fig. 1; an IP camera accesses the Internet using WI-FI. A cloud-end server deploys, at a cloud end, videos captured by the IP camera, provides functions such as media storage, network address translation (NAT) penetration, and user authentication. With the help of the cloud-end server, a user can use a terminal (for example, a mobile client) to perform remote access control and management using a mobile network (for example, third generation (3G) or fourth generation (4G)), and preview the videos recorded by the IP camera. The cloud-end server can transfer data to remote device, therefore it must be able to store data.).
.

Claims 13, 14, 15,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al.  (US Pub. No.: US 2015/0176937 A1), in view of Winter et al.  (US Pub. No.: US 2017/0059265 A1).	
	Regarding claim 13, Sullivan et al. discloses the gun camera of Claim 1, wherein the gun camera is a member of a fire arm monitoring system, wherein the video content acquired by the gun camera is first video content (Para 31; a video camera 16 arranged to view in the direction of aim of the gun 14 and/or in the direction of the holder of the gun).
However, Sullivan et al.  does not disclose the system comprising: a monitoring badge, comprising: a monitoring badge camera; and a monitoring badge transceiver that is wirelessly communicatively coupled to the wireless transceiver of the gun camera via a near-field communication system, wherein the monitoring badge camera acquires second video content in response to receiving an activation signal from the gun camera when the gun camera is actuated and 1s acquiring the first video content, and wherein the second video content acquired by the monitoring badge camera is communicated to the remote electronic device along with the first video content.

         Winter et al. discloses the system comprising: a monitoring badge ( Fig. 6; Para 65; body camera 50 ; a video screen/display 51 is provided which displays the video being captured, and which may be programmed to display other features, as described herein.  ) , comprising: a monitoring badge camera (Para 65; body camera 50) ; 
and a monitoring badge transceiver that is wirelessly communicatively coupled to the wireless transceiver of the gun camera via a near-field communication system ( Para 50;  91, 96,97; Wi-fi network chip and a Zigbee network chip;  the weapon camera system comprises a HD video sensor which can store and transmit video wirelessly to other devices in range, using a dedicated Bluetooth, Wi-Fi or Zigbee connectivity.  With the use of the weapon attached camera, the officer can view around corners and blind spots by pointing his weapon camera and viewing the live camera feed on his forearm communicator. An officer may activate cover mode at S91, which triggers a live stream of the weapon attached camera to another device, such as the body camera or forearm communicator at S92.) , wherein the monitoring badge camera acquires second video content in response to receiving an activation signal from the gun camera when the gun camera is actuated and is acquiring the first video content  ( Para  34, 97; With the use of the weapon attached camera, the officer can view around corners and blind spots by pointing his weapon camera and viewing the live camera feed on his forearm communicator. An officer may activate cover mode at S91, which triggers a live stream of the weapon attached camera to another device, such as the body camera or forearm communicator at S92 ) , and wherein the second video content acquired by the monitoring badge camera is communicated to the remote electronic device along with 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include additional body camera as disclosed in Winter et al. for the camera system disclosed in Sullivan et al. in order to capture images from different angles to ensure that both gun camera and body camera are being recorded and activated automatically in case officer or agent might forget to activate the cameras when the gun is removed and encrypt data and upload it to remote server to allow image and video reviewing from different location 
	Regarding claim 14, the combination of Sullivan et al. and Winter et al. teaches the monitoring badge of Claim 13, wherein the monitoring badge camera continuously acquires the second video content while a user wearing the badge is in the field, and wherein the acquired second video content is communicated to the remote device for storage ( Winter;  Para 58- 60; the body camera of the instant disclosure provides for 
Regarding claim 15, the combination of Sullivan et al. and Winter et al.  teaches the gun camera of Claim 13, wherein at least one of the gun camera and the monitoring badge receives information generated by personnel at a dispatch center (Winter et al.;  Para 84; camera device 80 may be any of the gun-mounted camera, body-worn camera, vehicle mounted camera, or forearm communicator, as described above. Each device preferably contains a number of components and sensors, the uses of each is described further below. Each device is connected to one or multiple wireless networks 200, capable of using at least one or all of Wi-Fi, LTE, Bluetooth, Zigbee, or other wireless network protocol. Such capability allows for device 80 communication with other devices 82, a central server 210, a command station 220, and still other devices as deemed necessary by a user.).
Regarding claim 16, the combination of Sullivan et al. and Winter et al. teaches the monitoring badge of Claim 13, further comprising: a display, wherein information is  presented on the display indicates that the gun camera and the weapon are not secured 
Regarding claim 17, the combination of Sullivan et al. and Winter et al. teaches the gun camera of Claim 13,
 wherein the wireless transceiver in the gun camera is a first wireless transceiver that is communicatively coupled to the monitoring badge transceiver (Winter et al;  Para 91; the recording device system comprises a Wi-Fi network chip and a Zigbee network chip.) , the gun camera further comprising:
a second wireless transceiver that is wirelessly communicatively coupled to a communication network ( Winter et al;  Para 91; the recording device system comprises a Wi-Fi network chip and a Zigbee network chip. These chips are used to transfer data from on-board storage and to receive data in return) , 
wherein the second wireless transceiver communicates the acquired first video content and the second video content to the remote electronic device for storage via the network ( Winter et al; Para 84-91; all communications are saved to server 210, and are encrypted using an encryption 214 standard such as CJIS. Any post processing 212 of video or audio feeds is preferably accomplished after raw data 210, but those in the art will readily understand that post processing 212 can be accomplished at any other point, including within each device 80 itself.).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al.  (US Pub. No.: US 2015/0176937 A1), in view of Blum et al. (US Pub. No.: US 2016/0190859 A1).	
	Regarding claim 18, Sullivan et al. does not disclose the gun camera of Claim 1, wherein the gun camera is a member of a fire arm monitoring system , the system comprising: 
        a holster system, comprising: a port for a memory device; and a holster system transceiver that is wirelessly communicatively coupled to the wireless transceiver of the gun camera via a near-field communication system; wherein the holster system receives the video content acquired by the gun camera, and wherein the holster system stores the received video content into the memory device that is coupled to the port of the holster system.

       Blum et al. discloses wherein the gun camera is a member of a fire arm monitoring system (Fig. 16; Para 120; wireless camera system including a firearm, a holster, a base unit, a camera and a sensor) , the system comprising: 
a holster system (Para 99,120; base unit 1200; wherein the base unit may be integrated with and/or coupled to the holster 34), comprising: 
   a port for a memory device ( Para 61; the I/O connector (USB port) may be used to connect the base unit to an external device ) ; and a holster system transceiver ( Para 1100 and the base unit 1000 are separated by 12 inches or more, and the camera 1100 is configured to wirelessly transmit an image using 100 microwatts of power or less to the base unit 1000 and the base unit 1000) ; wherein the holster system receives the video content acquired by the gun camera (Para 112-115; the camera 1100 may be configured to send recorded data (e.g., images, audio, and/or video) to the base unit 1000 )  , and wherein the holster system stores the received video content into the memory device that is coupled to the port of the holster system （Para 82;  The base unit may be provided with one or more I/O devices 380. I/O devices may be used to receive and/or transmit power and/or data via a wired connection between the base unit and another device. For example, the base unit may include an I/O device 380 in the form of a USB connector. The I/O device 380 (e.g., USB connector) may include a first connection side (e.g., a female port) for coupling the base unit to external devices (e.g., a power source such as the power grid and/or another electronic device). The I/O device 380 may include a second connection side (e.g., a male connector) for coupling the base unit to external devices (e.g., a mobile phone, a portable hard drive, a memory card, and/or another electronic device).）.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect holster system to another device using transmitter and receiver to store data and wirelessly transfer data between holster and camera as disclosed in Blum for the gun camera system disclosed in Sullivan in 
       Regarding claim 19, the combination of Sullivan et al. and Blum teaches the holster system of Claim 18, wherein the holster system transceiver is a first holster transceiver (Blum; Para 99; base unit may include a transmitter), and further comprising: 
         a second holster ( Sullivan et al. ;Para 30; transmitting/ receiving device 28;  wherein the number of sensors 16,18,20,22,24,26 connected to a logic device; The evidence-collecting device includes a number of sensors 16, 18, 20, 22, 24 and 26 all connected to a logic device 23 which is activated upon removal of the gun from its holster and forwards the sensed, gun-related data via a first transmitting/receiving ("T/R") device 28 (for example, Bluetooth or Wifi) to the portable device 10) transceiver that is wirelessly communicatively coupled to a communication network, wherein the second holster transceiver communicates the acquired video content to the remote electronic device for storage via the network (   Para 34; The portable device 10 receives the gun-related data via a second T/R device 25 (for example, Bluetooth or Wifi) and a second logic device 29 and temporarily records this data in a memory 27 ) .


Allowable Subject Matter
Claims 8-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, one of the prior art discloses “ the signal communicated from the at least one sensor is a first signal, wherein, after the camera has been activated to acquire the video content in response to the first signal, the at least one sensor senses the interior surface of the holster in response to a user securing the gun camera and the weapon within the holster, wherein the sensor communicates a second signal to the processor that indicates that the gun camera and the weapon are secured within the holster in response to detecting the interior surface of the holster, and wherein the processor system deactivates the camera to end acquisition of the video content in response to receiving the second signal from the at least one detector” in combination of other limitation in its base claim.
Claim 9 is objected to as being dependent from claim 8. 
Regarding claim 10, none of the prior art discloses “further comprising: a display disposed on a surface of the gun camera and communicatively coupled to the processor system, wherein the video content is analyzed by the processor system to identify a muzzle flash that indicates that the weapon has been discharged, wherein the processor system communicates a value to the display for presentation to a user of the weapon, and wherein the value indicates a number of times that the weapon has been discharged” in combination of other limitation in its base claim.
Regarding claim 11, none of the prior art discloses “a plurality of sensors disposed along a surface of the gun camera, wherein the at least one sensor is a member of the plurality of sensors, and wherein all of the plurality of sensors must 
Claim 12 is objected to as being dependent from claim 11. 
Regarding claim 20, none of the prior art discloses “ wherein the gun camera is activated by a third party such that the gun camera cannot be deactivated by a user of the weapon, wherein when the gun camera is activated, the camera acquires the video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster, wherein the gun camera is deactivated only by the third party, wherein when the gun camera is deactivated, the camera does not acquire the video content in response to receiving the signal from the at least one sensor that indicates that the weapon has been drawn from the holster” in combination of other limitation in its base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/XI WANG/           Primary Examiner, Art Unit 2696